          Case 3:21-cr-00047-JAM Document 33 Filed 04/15/21 Page 1 of 8




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA                            Case No. 3:21CR47 (JAM) (RAR)

         v.                                          April 15, 2021

 RICHARD SMITH


        GOVERNMENT’S MOTION FOR ALTERNATIVE VICTIM NOTIFICATION

        Pursuant to 18 U.S.C § 3771(d)(2), the United States requests respectfully that the Court

authorize the alternative victim notification described below in order to provide notice to the large

number of victims in this child pornography case. The defendant, through Tracy Hayes, Esq., takes no

position on the Government’s motion.

   I.         Introduction

        The Crimes Victims’ Rights Act (“the Act”), codified at 18 U.S.C. § 3771, provides certain

rights to victims in federal criminal proceedings. Among these rights is the right to “reasonable,

accurate, and timely notice” of public court proceedings. 18 U.S.C. § 3771(a). The Act requires

“[o]fficers and employees of the Department of Justice and other departments and agencies of the

United States engaged in the detection, investigation and prosecution of crime make their best efforts

to see that crime victims are notified of, and accorded, the rights described in subsection [3771](a),”

18 U.S.C. § 3771(c)(1), and it instructs the Court to “ensure that the crime victim is afforded” those

rights. 18 U.S.C. § 3771(b). The Act defines a crime victim as “a person directly and proximately

harmed as a result of the commission of a Federal offense . . .” 18 U.S.C. § 3771(e). Importantly, the

Act recognizes that for crimes involving multiple victims, the Court has discretion to adopt procedures

to accord victim rights without unduly interfering with the criminal proceedings. Therefore, 18 U.S.C.

§3771(d)(2) provides:

        In a case where the court finds that the number of crime victims makes it
        impracticable to accord all of the crime victims the rights described in subsection
            Case 3:21-cr-00047-JAM Document 33 Filed 04/15/21 Page 2 of 8




          (a), the court shall fashion a reasonable procedure to give effect to this chapter
          that does not unduly complicate or prolong the proceedings.

The Act places no limitations on the alternative procedures which a Court may fashion other than that

the procedures be reasonable to effectuate the Act and that they not unduly complicate or prolong the

proceedings. Id.

    II.       Justification for Alternative Notification

              a. Large Number of Unknown Victims

          The case arises from a court-authorized search of defendant Richard Smith’s (“SMITH”) home

in Southington, Connecticut. During the October 2020 search, computers and computer hard drives

were seized from the defendant by members of Homeland Security Investigations (“HSI”). Computer

data seized from SMITH’s home (“the SMITH computer data”) contained a large collection of child

pornography child sex abuse material (images depicting child pornography and child exploitation). In

all, approximately 72 terabytes of computer data were seized from SMITH’s residence. 1 Of that,

investigators believe that approximately 40 terabytes of computer data contain child sex abuse

material. 2 Analysis of the SMITH computer data by HSI computer forensic investigators began shortly

after seizure of the data in October 2020.

          One device seized from SMITH’s home was a Cybertron desktop computer. At the time of the

search of SMITH’s home, the computer was connected to the Internet and actively accessing a child

pornography website. HSI investigators believe the Cybertron desktop computer to be the primary

computer used by SMITH. Initial forensic review of the computer by HSI computer forensic

investigators revealed that the device contained six hard drives with a data storage capacity totaling

approximately 26 terabytes. Based upon preliminary findings to date, HSI computer forensic



1
  One terabyte of data storage equals to 1,000 gigabytes or 1,000,000 megabytes. For reference, the volume of data
seized from SMITH is larger than the data storage capacity available to the entire of the HSI Boston Field Office.
2
  Forensic examination of the SMITH computer data continues. Any findings made by HSI computer forensic
investigators are preliminary.




                                                        2
          Case 3:21-cr-00047-JAM Document 33 Filed 04/15/21 Page 3 of 8




investigators believe that the Cybertron desktop computer contains at least 5.6 million images and

videos that are child sex abuse material.

        Forensic analysis of the SMITH computer data is ongoing. In addition to the Cybertron desktop

computer, HSI computer forensic investigators have accessed approximately 14 terabytes of computer

data stored to other computers and hard drives which contain child sex abuse material. In all, HSI

computer forensic investigators believe there to be approximately 8.5 million images of child sex abuse

material contained within the accessible SMITH computer data. Some seized hard drives remain full

disk encrypted meaning that the data contained therein, totaling approximately seven terabytes, cannot

be accessed and analyzed by computer forensic investigators. Whether the encrypted inaccessible data

contains child sex abuse material is unknown.

        As part of the forensic analysis of SMITH computer data, HSI investigators have begun to

identify and isolate child sex abuse images so that those images can be searched for victims depicted

in those images who are already known to law enforcement. This victim identification process takes a

three-step process. First, HSI computer forensic investigators analyze and process the SMITH

computer data to identify and isolate child sex abuse material. This is accomplished through computer-

automated processes and human analysis by HSI forensic investigators. This step is expected to soon

be complete (with the exception of the encrypted inaccessible data).

        Second, HSI submits a copy of the child sex abuse material to the National Center for Missing

& Exploited Children (“NCMEC”). NCMEC maintains a database of images of child sex abuse

material that are recovered from law enforcement investigations throughout the United States.

NCMEC’s database includes “hashed” computer data contained within the metadata of an image. A

hash is akin to a digital fingerprint for an image file which can be searched for or compared against

within a data set. NCMEC will analyze the child sex abuse material recovered from the SMITH

computer data with NCMEC’s database of known child sex abuse images. NCMEC prepares a Child




                                                  3
           Case 3:21-cr-00047-JAM Document 33 Filed 04/15/21 Page 4 of 8




Identification Report (often called a “CVIP”) listing the known series3 of child sex abuse material. In

this case, HSI expects to provide over 8.5 million images to NCMEC. Based on past experience, HSI

expects that the CVIP will contain thousands, or tens of thousands, of known series that depict known

victims. In addition, thousands of images from the SMITH computer data are expected to depict victims

of child sex abuse who are currently unknown to law enforcement, that is, an unknown series. Those

unknown images will be periodically reviewed by NCMEC to determine whether a previously

unknown victim has since become known to law enforcement.

        NCMEC will send the CVIP report to the Office of Victim Assistance for the Federal Bureau

of Investigation (the “FBI”). The FBI will then cross-reference the known series found by NCMEC

against an FBI database. The FBI database contains the names and contact information for victims

depicted in known series. The database contains information including whether or not known victims

wish to be contacted when their known series is part of a criminal case, as well as contact information

for attorneys who represent the victims. The FBI will compile this contact information, create a Victim

Identification Report (“VIR”), and provide it to the Victim-Witness Coordinator for the United States

Attorney’s Office.

        The Victim-Witness Coordinator will input the information from the VIR into the Department

of Justice Victim Notification System. In this case, because of the anticipated large number of victims,

the Executive Office for United States Attorney’s Office will assist the Victim-Witness Coordinator in

this endeavor through its “Mega Victim Case Assistance Program.” This program assists individual

United States Attorney’s Offices in providing notice to victims in large cases by inputting victim

information to the Victim Notification System, generating the initial victim notices, and fielding phone

calls from victims. The program also assists in coordinating any restitution requests made by victims



3 A “known series” refers to child sex abuse material that is known to law enforcement. For example, it will include
images depicting child sex abuse that have been recovered in previous investigations or images in which the minor
victim has been identified.




                                                         4
           Case 3:21-cr-00047-JAM Document 33 Filed 04/15/21 Page 5 of 8




as part of the case.

        In sum, HSI will search the SMITH computer data to identify and isolate child sex abuse

material contained therein. NCMEC will analyze child sex abuse images contained within the SMITH

computer data for known series. NCMEC will provide the known series data set to the FBI. From the

known series data set (the NCMEC CVIP), FBI will compile a VIR for known victims depicted in the

SMITH computer data. The contact information of victims in the SMITH computer data, expected to

number in the thousands or tens of thousands, will be provided to the United States Attorney’s Office

as part of the VIR. The United States Attorney’s Office will then input victim information into the

Victim Notification System in order to notify victims.

        To date, HSI investigators are compiling and copying computer data so that it may be provided

to NCMEC. Due to the volume of the data, dozens of terabytes, processing and copying the data has

taken significant time, resources, and computing power. HSI expects to be able to provide the data set

to NCMEC in May 2021. HSI investigators have also coordinated with investigators at NCMEC. Based

upon information received from NCMEC, the NCMEC data analysis is expected to take several months

of computer processing before NCMEC can prepare the CVIP and report known series to the FBI.

Once FBI receives known series information from NCMEC, the amount of time required to analyze

the data set, compile victim contact information, and provide a VIR may take several months

(depending on the number of known series). Upon receipt of the VIR the United States Attorney’s

Office will notice victims using the Victim Notification System. While the Government expects to

identify thousands of victims, there also will remain thousands of unidentified victims.

            b. Government’s Proposal

         The number of victims make compliance with the notification requirements outlined in section

3771(a), (b) and (c) impracticable. The SMITH computer data contains over 8.5 million child sex abuse

images which is likely to contain thousands or tens of thousands of victims, both known and unknown.

Neither the Government nor the Court has the resources to accord all of the victims in this case the




                                                  5
           Case 3:21-cr-00047-JAM Document 33 Filed 04/15/21 Page 6 of 8




notice required by subsection 3771(a). The Government seeks to accord victim rights without unduly

interfering with or prolonging the criminal proceedings.

        To date, the victim identification process to identify known victims depicted within the SMITH

computer data is incomplete. The process is expected to take several months and is dependent upon

the volume of data, computing power, and the number of known series revealed within the data set.

The Government proposes victim notification in two phases. First, while the victim identification

process is ongoing, the Government will use the Justice Department’s website for large cases,

http://justice.gov/largecases/, to direct victims to a case-specific website where all required notices will

be posted. The Government will issue a press release informing individuals who believe they may be

victims to access the Justice Department website for more information. With respect to unknown

victims, even after the victim identification process is completed for the accessible SMITH computer

data, the case-specific website will continue to be posted to the Justice Department’s website for large

cases until the case is concluded.

        Second, when the victim identification process is completed for the accessible SMITH

computer data, the Government will notify known victims using the Department of Justice Victim

Notification System (unless those victims are pre-registered with the FBI as victims who do not seek

notification). Upon receipt of the FBI VIR by the Victim-Witness Coordinator for the United States

Attorney’s Office, known victim information will be added to the Victim Notification System as

expeditiously as practicable so that known victims can be noticed. The time required to notice every

victim identified in the Victim Identification Report using the Victim Notification System will be

dependent depending on the total number of victims in the FBI VIR.

        Should additional victims become known through the NCMEC and FBI victim identification

processes (e.g., a previously unknown series becomes a known series), and upon receipt by the United

States Attorney’s Office of any Supplemental FBI VIRs, those newly identified victims will be noticed

using the Victim Notification System.




                                                     6
          Case 3:21-cr-00047-JAM Document 33 Filed 04/15/21 Page 7 of 8




                                           CONCLUSION

        Based on the foregoing, the government requests the Court grant the motion for alternative

victim notification procedures. The Government requests use of a case-specific website to notice

victims during the victim notification process and until the victim notification process is completed for

the accessible SMITH computer data. Upon completion of the victim notification process, the

Government will notice known victims using the Department of Justice Victim Notification System.

As a number of victims are expected to remain unknown, the case-specific website will remain active

to notice unknown victims until the completion of the case.



                                                Respectfully Submitted,

                                                LEONARD C BOYLE
                                                UNITED STATES ATTORNEY

                                                __/s/____________________
                                                PATRICK J. DOHERTY
                                                ASSISTANT U.S. ATTORNEY
                                                Federal Bar No. PHV10400
                                                1000 Lafayette Blvd., 10th Fl.
                                                Bridgeport, Connecticut 06604




                                                   7
          Case 3:21-cr-00047-JAM Document 33 Filed 04/15/21 Page 8 of 8




                                   CERTIFICATE OF SERVICE

         This is to certify that on April 15, 2021, a copy of the foregoing Government’s Motion was
filed electronically and served by first-class United States mail on anyone unable to accept electronic
filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                __/s/____________________
                                                PATRICK J. DOHERTY
                                                ASSISTANT U.S. ATTORNEY




                                                    8
